  

ToRBSSS LK DeecHieenué3 Hideco97007220 Pagel lob £12

Eric M. Creizman
Direct T 212.209.4358 F 212.409.8385

ECreizman@atllp.com

MEMO BWopcep

By ECF and Email

July 6, 2020

The Honorable Lewis A. Kaplan

United States District Judge a
United States District Court
Southern District of New York

500 Pearl Street
New York, New York 10007 OO anf
Re: United States v. Donald LaGuardia, 1:19-CR-893 (LAK) UY SPT

Dear Judge Kaplan: fa S . lo 22

[ represent Donald LaGuardia in the above-referenced case.

I am writing to respectfully request a further extension of the deadline to file Mr.
LaGuardia’s motion for a bill of particulars, nunc pro tunc, from July 1, 2020 to July 6, 2020.
The Court previously granted my request for an extension of time to one-day extension of time to
file Mr. LaGuardia’s motion for a bill of particulars from June 30 to July 1. The government
does not object to this request.

As I noted in my previous letter to the Court, I have been preparing pretrial filings in
Securities and Exchange Commission v. John A. Paulsen, 18-CV-6718 (PGG), before Judge
Gardephe, in which trial by Skype for Business is scheduled to begin on July 13, 2020.
Unfortunately, I do not have staffing on that case, and I have been working in an environment
not particularly conducive to efficiency. I have been sheltering in place from my apartment, with
a working spouse, and two children, one of whom has profound special needs. In addition,
although I have had access to my office, which is not yet officially open, the air conditioning has
not been working consistently, and sometimes, not at all,

If the Court grants this request, I respectfully request that the Court also extend the
deadlines for the government’s opposition and Mr. LaGuardia’s reply from July 15, 2020 to July
20, 2020 and from July 22, 2020 to July 27, 2020, respectively.

This is the second request for an extension of the deadline set by the Court on June 17,
2020 to file Mr. LaGuardia’s bill of particulars motion

ARMSTRONG TEASDALE LLP 919 THIRD AVENUE, 377 FLOOR, NEW YORK, NY 10022-3908 T 212.209.4400
ArmstrongTeasdale.com

 
